United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.R., Appellant
and
U.S. POSTAL SERVICE, AVENT FERRY
STATION, Raleigh, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0239
Issued: April 12, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 11, 2016 appellant, through counsel, filed a timely appeal from a
September 14, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a left knee condition
causally related to factors of his federal employment.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 28, 2015 appellant, then a 61-year-old letter carrier, filed an occupational
disease claim (Form CA-2) under File No. xxxxxx697 alleging that medial and lateral meniscus
tears, chondromalacia patella, small joint effusion, patella tendinopathy, and fragmentation of the
tibial tuberosity insertion region of both knees were caused or aggravated by walking up and
down stairs, climbing in and out of a side front door, and pressing on a brake at work. He
became aware of conditions and realized their relationship to his federal employment on
February 5, 2015. Appellant was off work through November 9, 2015.
In an August 20, 2015 narrative statement, appellant again contended that his claimed
conditions occurred while he was performing his work duties. He sought medical treatment and
underwent diagnostic testing. Appellant noted that his first right knee injury occurred on
July 24, 2012.3
Appellant submitted an August 2, 2015 progress note from Scott B. Webster, a physician
assistant. Mr. Webster reviewed medical records, examined appellant, and offered impressions
Appellant also submitted a July 31, 2015 operative report and August 5, 2015 letter from
Dr. Glenn B. Perry, a Board-certified orthopedic surgeon, describing his authorized right knee
surgery under File No. xxxxxx004 and addressing his disability for work through November 9,
2015 due to his surgery.
By letter dated September 14, 2015, OWCP informed appellant of the deficiencies of his
claim and requested that he submit additional medical evidence and respond to its inquiries. It
also requested that the employing establishment respond to his allegations and submit treatment
notes if he was treated at an employing establishment medical facility.
In a June 2, 2015 progress note, Dr. Perry reported appellant’s complaint of bilateral knee
pain, reviewed MRI scan results, and provided findings on physical examination. He provided
an impression of right knee degenerative change, possible mild arthrofibrosis, and possible loose
bodies. Dr. Perry also provided an impression of left knee medial and lateral meniscus tears and
degenerative changes. He opined that appellant’s left knee deterioration and eventual need for
surgery were related to a prior right knee injury since additional strain had been placed on his left
knee. Dr. Perry discussed left knee arthroscopy with possible partial medial and lateral
meniscectomies and debridement/chondroplasty and possible right knee arthroscopic
debridement/chondroplasty with appellant. Appellant also provided a September 16, 2015
progress note from Mr. Webster.

3

Prior to the instant claim, appellant filed an occupational disease claim (Form CA-2) under File No. xxxxxx004
alleging that on July 24, 2012 he realized that he had right knee conditions caused or aggravated by his federal
employment based on a magnetic resonance imaging (MRI) scan. OWCP accepted the claim for right quadriceps
tendon rupture, derangement of the posterior horn of the medial meniscus, and traumatic arthropathy of the right
lower leg. It authorized surgical repair of the right quadriceps tendon rupture and right medial meniscus tear which
was performed on August 28, 2012, right knee arthroscopy for degeneration of the right knee joint which was
performed on July 31, 2015, and right total knee arthroplasty which was performed on April 4, 2016.

2

By decision dated November 27, 2015, OWCP denied appellant’s occupational disease
claim. It found that the medical evidence of record was insufficient to establish a left knee
condition causally related to the accepted employment factors.
In a December 22, 2015 letter, appellant, through counsel, requested a telephone hearing
with an OWCP hearing representative.
In progress notes received on July 11, 2016 and dated August 28, 2014, February 25 and
November, 5, 2015, and October 5, 2016, Dr. Perry noted appellant’s bilateral knee complaints
and findings on physical and x-ray examination. He provided an impression of right knee pain
most consistent with moderate-to-severe advanced patellofemoral osteoarthritis with a notable
patella baja which could be contributing to appellant’s decreased range of motion and advanced
arthritis. Dr. Perry assessed left knee pain and noted that appellant had medial and lateral tears
with degenerative joint disease of the left knee. He also assessed left knee pain likely secondary
to medial and lateral meniscal tears in the evidence of advanced medial patellofemoral
compartment osteoarthritis. Dr. Perry recommended that appellant consult with a joint
replacement specialist to discuss right total knee arthroplasty. In an addendum to the
February 25, 2015 progress note, he advised that appellant had 10 percent permanent impairment
of the right knee. Dr. Perry noted that appellant commuted three hours each way to his job on a
daily basis which would likely aggravate his current symptoms given the prolonged period in
which the patella would be compressed in the patellofemoral joint space.
In progress notes dated May 7, 2015 to March 7, 2016, Jason A. Diehl, a physician
assistant, reported appellant’s history, listed findings, and offered impressions. Appellant also
provided physical therapy reports.
During the August 1, 2016 telephonic hearing, counsel contended that the medical
evidence of record was sufficient to establish that appellant sustained a left knee condition as a
consequence of his accepted employment-related right knee condition.
By decision dated September 14, 2016, an OWCP hearing representative affirmed the
November 27, 2015 decision. She found that the medical evidence of record was insufficient to
establish that appellant sustained a left knee condition causally related to the accepted
employment factors. The hearing representative doubled the claim files and noted that, if he
believed that he had a consequential injury due to his accepted right knee condition, he should
file a claim under File No. xxxxxx004, the master file.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the

3

employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical
opinion evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty, and must be supported by
medcial rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.6
ANALYSIS
OWCP accepted as factual that appellant performed the work duties of a letter carrier,
which involved walking up and down stairs, climbing in and out of a side front door, and
pressing a brake. The Board finds, however, that the medical evidence of record is insufficient
to establish that he sustained a left knee condition caused or aggravated by the accepted work
factors.
Dr. Perry’s June 2, 2015 progress note found that appellant had left knee medial and
lateral meniscus tears and degenerative changes. He opined that his left knee condition and need
to undergo surgery were due to his prior accepted employment-related right knee injury because
this injury had placed additional strain on the left knee. While Dr. Perry provided a general
opinion on causal relationship, he did not sufficiently explain how the accepted right knee injury
could cause the diagnosed left knee conditions and need for surgery. Medical reports without
adequate rationale on causal relationship are of diminished probative value and are insufficient to
meet an employee’s burden of proof.7 Dr. Perry’s remaining reports and progress notes
addressed appellant’s right and left knee conditions, July 31, 2015 right knee surgery, and
resultant permanent impairment and disability for work, but did not offer an opinion addressing
whether the diagnosed knee conditions and any resultant disability were causally related to the
established employment factors. Medical evidence that does not offer an opinion regarding the

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

5

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, id.

7

T.C., Docket No. 15-1534 (issued March 1, 2016); Ceferino L. Gonzales, 32 ECAB 1591 (1981).

4

cause of an employee’s condition is of limited probative value on the issue of causal
relationship.8
Appellant also submitted reports and progress notes from a series of physician assistants
and physical therapists. However, the reports of physician assistants and physical therapists are
of no probative value as physician assistants and physical therapists are not considered
physicians under FECA.9
Appellant’s belief that, factors of employment caused or aggravated his condition is
insufficient, by itself, to establish causal relationship.10 The issue of causal relationship is a
medical one and must be resolved by probative medical opinion from a physician. The Board
finds that there is insufficient medical evidence of record to establish that appellant’s left knee
condition was caused or aggravated by the established employment factors. Appellant, therefore,
did not meet his burden of proof.
On appeal, counsel contends that once appellant’s claims under OWCP File Nos.
xxxxxx697 and xxxxxx004 were doubled, he should have been allowed to proceed under either
claim and that OWCP’s decision “whipsaws” him such characterization is without merit as the
hearing representative doubled the files and clearly explained that, if he wished, appellant could
pursue a claim for a consequential injury under File No. xxxxxx004.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish a left
knee condition causally related to factors of his federal employment.

8

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
58 ECAB 149 (2006).
9

5 U.S.C. § 8101(2) provides that a physician includes, surgeons, podiatrists, dentists, clinical psychologist,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by state law.
V.C., Docket No. 16-0642 (issued April 19, 2016); Allen C. Hundley, 53 ECAB 551 (2002). K.W., 59 ECAB 271,
279 (2007); David P. Sawckuk, 57 ECAB 316, 320 n.11 (2006). A report from a physician assistant or certified
nurse practitioner will be considered medical evidence if countersigned by a qualified physician. Federal (FECA)
Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1) (January 2013).
10

20 C.F.R. § 10.115(e); Phillip L. Barnes, 55 ECAB 426, 440 (2004).

5

ORDER
IT IS HEREBY ORDERED THAT the September 14, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 12, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

